36 So.3d 164 (2010)
In re Petition of Jane DOE for a Judicial Waiver of Parental Notice of Termination of Pregnancy.
Jane Doe, Appellant.
No. 2D10-2464.
District Court of Appeal of Florida, Second District.
June 2, 2010.
*165 Jackson Stuart Flyte, Regional Counsel, Second District, and Dana Moore, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, Bartow, for Appellant.
PER CURIAM.
Jane Doe[1], a minor, challenges the final order dismissing her petition for judicial waiver of parental notification under section 390.01114(4)(c), Florida Statutes (2009). We reverse because the record before us does not support the circuit court's conclusion that Doe was not sufficiently mature to decide whether to terminate her pregnancy. See In re Petition of Jane Doe, 932 So.2d 278 (Fla. 2d DCA 2005).
Section 390.01114(4)(c) requires the minor to establish by clear and convincing evidence that she is sufficiently mature to decide whether to terminate her pregnancy. In re Petition of Jane Doe, 932 So.2d at 280. Against this standard, the circuit court's factual findings are inconsistent with the minor's testimony. The record contains undisputed evidence that supports the petition: the minor is over seventeen years old; she earns good grades in challenging classes; she plans to attend college; she has consulted the alleged father and an adult relative about her decision; she has visited a medical clinic and understands the procedure, its possible side effects and risks of complication; she articulated what she plans to do in the event she experiences any complications, which is to tell her parents; she will pay for the procedure with her savings; and she has considered the alternatives to terminating the pregnancy. As in Doe, the circuit court's order made no mention of the minor's demeanor. Id. at 285.
We must therefore reverse the circuit court's order, and Doe's petition is deemed granted. See Fla. R.App. P. 9.110(n). The clerk shall place a certificate to this effect in the file and provide Doe with a certified copy. This court's mandate shall issue simultaneously with this opinion, and no rehearing motion shall be entertained.
Reversed.
KELLY, VILLANTI, and LaROSE, JJ., Concur.
NOTES
[1]  In the circuit court, the minor chose to be identified by her initials rather than a pseudonym. We have elected to use this pseudonym in place of the minor's initials to further protect her privacy.